Citation Nr: 1616168	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  10-41 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for lumbosacral spine strain with transitional L5 vertebra and degenerative disc disease, L4-5, with right leg radiculopathy.

2.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial rating in excess of 10 percent for residuals of a traumatic brain injury (TBI).

4.  Entitlement to an initial compensable rating for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1981 to February 1989,

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In January 2016, the Veteran testified before the undersigned at a Board hearing held at the RO.  A transcript of the hearing is of record.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran requested at a Board hearing in January 2016 that his appeal as to the issue of entitlement to a rating greater than 40 percent for lumbosacral spine strain with transitional L5 vertebra and degenerative disc disease, L4-5, with right leg radiculopathy be withdrawn.

2.  The Veteran's GERD is not productive of considerable impairment of health.

3.  The Veteran's TBI has been manifested by headaches and subjective complaints of mild memory impairment.

4.  The Veteran's service-connected right foot plantar fasciitis is not shown to be manifested by symptoms or impairment equivalent to either more than mild plantar fasciitis or a moderate foot injury.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for the issue of entitlement to a rating greater than 40 percent for lumbosacral spine strain with transitional L5 vertebra and degenerative disc disease, L4-5, with right leg radiculopathy have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for an initial rating in excess of 10 percent for GERD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2015).

3.  The criteria for an initial rating in excess of 10 percent for TBI with residual headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Codes 8100, 8045 (2015).

4.  The criteria for an initial compensable rating for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5003, 5010, 5276, 5280, 5284 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015). The Veteran withdrew his claim for a rating greater than 40 percent for his service-connected lumbosacral spine strain with transitional L5 vertebra and degenerative disc disease, L4-5, with right leg radiculopathy at a January 2016 Board hearing, and as such, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review this issue.  It is, therefore, dismissed.

II.  Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Regarding notice, the issues being decided in this appeal arise from the Agency of Original Jurisdiction's initial grant of service connection and thus are downstream issues from that of service connection (for which a May 2009 VCAA letter was duly sent).  Accordingly, another VCAA notice is not required.  VAOPGCPREC 8-2003.

As for assistance, the Board finds that all evidence necessary for equitable resolution of the issues being decided herein has been obtained.  The Veteran's service treatment records and post service treatment records have been obtained.  He has been afforded VA examinations the reports of which are deemed adequate for rating purposes.  This is despite the fact that the July 2015 VA examiner did not have the Veteran's claims file to review prior to the examination.  This is so since the examiner considered the Veteran's VA and civilian medical records in addition to his subjective complaints and he provided examination findings adequate to evaluate the Veteran's disabilities under the appropriate rating criteria of VA's Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, the Veteran was afforded the opportunity to attend a Board hearing which he attended in January 2016.  During the hearing, the undersigned explained the issues on appeal and asked questions to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  With this said, there is on file an award letter from the Social Security Administration showing that the Veteran was awarded disability benefits effective in May 2011.  However, the Veteran has not asserted that these records are relevant and he informed VA in writing in August 2015 that he had no additional evidence to submit in support of his claims.  Under these circumstances, the Board declines to remand for any potentially available SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure SSA records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim.)

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims being decided below are thus ready to be considered on the merits.

III.  General Rating Provisions

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.1.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disabilities being evaluated did not significantly change during the appeal period and uniform evaluations are warranted.

IV.  GERD

Facts

The Veteran complained at an initial VA outpatient visit in December 2007 of having heartburn ever since the removal of his gallbladder.  He reported at a VA examination in October 2009 that he continues to have episodic burning discomfort in the epigastric area with radiation into the substernal area and occasionally into the throat associated with some nausea.  He denied vomiting or diarrhea.  The symptoms were noted to be aggravated by spicy and acidic foods.  The Veteran did not have any dysphagia, anorexia or anemia.  His present weight was 172 with a maximum of 174 and a minimum of 172 over the previous year.  Examination of his abdomen revealed mild epigastric tenderness to palpation, but no guarding.  There were no palpable masses or hepatosplenomegaly.  He was diagnosed as having GERD with no complications.  The examiner noted that GERD is a common cause of non-cardiac substernal chest pain.

In a notice of disagreement received in December 2009, the Veteran said that he had to sleep sitting up due to the severity of his GERD.  He also complained of shoulder and chest pain.

VA outpatient records dated in May and August 2010 reflect diagnoses of GERD.  These records also show that the Veteran was taking medication for the condition.

Noted symptoms at a VA gastrointestinal examination in July 2015 include persistently recurrent epigastric distress, reflux, regurgitation, pyrosis and nausea once a year.  No other pertinent physical findings, complications, conditions, signs and/or symptoms related to his GERD were found.  The examination report contains results of an esophagogastroduodenoscopy performed in April 2014 revealing duodenum normal stomach with bile reflux.  The examiner increased the Veteran's medication, Omeprzole, to 40 twice daily before meals.  He opined that this condition did not impact the Veteran's ability to work.  

The Veteran testified at a Board hearing in January 2016 that he experiences stomach pain four to five times a week, heartburn a few times a week, acid reflux four to five times a week, and chest pain a couple of times a week.  He also said he chokes on food and medicine.  He denied throwing up after eating or feeling nauseous.  

Criteria and Discussion

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113. 

GERD is not specifically listed in the rating schedule, but is evaluated as analogous to hiatal hernia.  See 38 C.F.R. § 4.20 (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).  Hiatal hernia is evaluated as follows:  A 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health; a 30 percent rating requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; a 10 percent rating is assigned for two or more of the symptoms for the 30 percent evaluation of less severity (10 percent).  38 C.F.R. § 4.114, Code 7346.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  38 C.F.R. § 4.114.

As shown above, positive findings at the October 2009 VA examination include episodic burning discomfort in the Veteran's epigastric area (pyrosis) with radiation into the substernal area and occasionally into the throat associated with some nausea.  These findings are also noted on a July 2015 VA examination report, in addition to dysphagia and reflux.  In light of these findings, the issue comes down to the severity of his symptoms.  That is, whether the symptoms are productive of considerable impairment of health warranting an increased rating to 30 percent, or are of lesser severity warranting the current 10 percent rating.  38 C.F.R. § 4.11, Code 7346.

The Board finds that the Veteran's GERD condition overall does not more closely approximate the criteria for a 30 percent rating requiring considerable impairment of health.  In making this determination, the Board has considered the Veteran's contentions with respect to the nature of his service-connected GERD disability and notes that he is competent to describe certain symptoms associated with his disability.  However, in evaluating this claim, the Board finds that the most competent, credible, and probative evidence regarding the severity of GERD is the medical evidence of record which considers the Veteran's reported symptoms, including the frequency and severity thereof, but also provides clinical evaluation of the disability, as well as evaluation of functional impairment caused thereby.  In this regard, the VA examiner at the October 2009 VA examination characterized the Veteran's epigastric distress as mild and he noted that the condition did not cause the Veteran to lose any time from work over the last year.  He went on to report that the Veteran had stopped working in 2008 due to factors unrelated to GERD.  The examiner in July 2015 similarly reported that the Veteran's esophageal conditions do not impact his ability to work.

Thus, in light of the mild assessment of the Veteran's GERD symptoms and the fact that the disability does not interfere with his ability to work, the Board finds the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent for service-connected GERD.  As noted above, consideration of the percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such disease and injury and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  Thus, as the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

V.  TBI

Facts

Service treatment records show that the Veteran was assaulted and developed a concussion in May 1981 with loss of consciousness for several hours.

At a VA mental health examination in July 9 2009, the Veteran reported having more trouble comprehending tests following his concussion.  He denied any trouble with reading or comprehension prior to the incident.  He said he also noticed more trouble with directions, but he always manages to find his way to his destination.  He was noted to have last worked in 2008 at an automobile shop, but reported difficulty remembering things and said he was subsequently fired for being unable to accurately perform his job.  The examiner noted that on mental status examination the Veteran had no impairment in thought processes or communication, and he had no delusions or hallucinations.  He also did not have inappropriate behavior or suicidal or homicidal ideation.  He was found to be oriented to time person, and place.  The examiner noted that the Veteran's difficulty with memory and concentration appeared to be directly associated with his increase in severe back pain.  He added that there was no obsessive or ritualistic behavior and no history of panic attacks, depression, or anxiety.  He said his rate and flow of speech was within normal limits.  He also reported that the Veteran had no history of sleep impairment except for waking due to pain at times.  

The examiner diagnosed the Veteran as having cognitive disorder not otherwise specified mild, and stated that it was secondary to his concussion with primary symptoms cognitively of increased difficulty with reading and comprehension.  The examiner also diagnosed alcohol abuse chronic, but said it was not attributable to the cognitive disorder.  He assigned the Veteran a global assessment of functioning (GAF) score of 75 indicating transient symptoms.  The examiner noted that the Veteran showed no difficulty on memory, attention and concentration or executive functions, but assigned him a score of 1 based on his mild complaint of comprehension on reading.  He assigned the Veteran an orientation score of 0 score noting that he was always oriented to person, time, place, and situation.  He further assigned him a judgement score of 0 for normal judgement and a visual spacial orientation score of 1 based on his report of infrequent difficulty following directions for getting around town.  Lastly, he assigned the Veteran a social interaction score of 0 noting that his social interactions were routinely appropriate.  

At a VA TBI examination in October 2009, the Veteran reported that he was fired from his automotive job in 2008 because of his inability to perform his job accurately due to chronic back pain.  He said he still develops headaches, with symptoms of dull pounding headache on the frontal area with a frequency of once a month, lasting 1-6 hours.  He reported incapacitating headaches 3-4 times a year, lasting 4-5 hours each time.  He denied vertigo, insomnia, photosensitivity, visual blurring or tinnitus. He also denied fatigue and seizures.  He said his headaches usually do not affect his activities of daily living.  He was not employed at that time due to his back condition.  He was diagnosed as having TBI with residual of tension posttraumatic headaches.  

The examiner assigned the Veteran a score of 0 for subjective symptoms which did not interfere with instrumental activities of daily living.  He noted that the Veteran was not employed.  He also assigned scores of 0 for normal motor activity and for communication.  He reported that the Veteran was able to communicate by spoken and written language and comprehends spoken and written language.  He further assigned a score of 0 for consciousness noting that the Veteran was conscious and alert.  He assessed the Veteran as having mild residuals of TBI and said he was stable post TBI.

The Veteran reported at a VA examination in August 2015 that there were no changes in his headache history.  He said that he gets headaches two to three times a week lasting from one to one and a half days.  He said they usually start in the left occipital region and move forward.  He said he did not realize he had memory impairment until he stopped working in 2010.  Findings included a complaint of mild memory loss, but without evidence on testing.  The Veteran was found to have normal judgment, social interaction and orientation to time, place, person and situation.  He also had normal motor activity, and visual spatial orientation.  He was found to have subjective symptoms that do not interfere with work or instrumental activities of daily living.  He was noted to be able to communicate verbally and orally and had normal consciousness.  

The August 2015 examiner concluded by reporting that the Veteran did not have any subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a TBI, such as migraine headaches.  He opined that it was at least as likely as not that the Veteran suffered a mild traumatic brain injury in service in May 1981, but it was less likely as not that his residual symptoms or headaches and memory impairment were due to a "mTBI".  He reported that 85% of "mTBI" will have full resolution of symptoms with one to three months after the injury and 97% will have full resolution by one year.  He noted that out of the five VA primary care visits the Veteran had, he did not complain of headaches at any of them, nor did he complain of headaches at two earlier primary care visits.  He said the Veteran may have headaches, but they are not debilitating in nature and do not require medical attention/treatment.  He noted that the Veteran first complained of memory impairment in 2010 and opined that to have a causative relationships, one would expect memory issues to manifest two to four weeks proximate to injury not over twenty five years later.  He added that while the Veteran complained of worsening memory, such impairment from a "mTBI" would have stabilized within one year of the injury/incident.

The Veteran testified in January 2016 that he has short term memory loss and sensitivity to light.  He also said that he had sleep issues and headaches lasting three to four hours at a time, two to three times a week. 

Criteria 

The diagnostic criteria for rating TBI were revised effective October 23, 2008.  38 C.F.R. § 4.124a, Code 8045.  The revised criteria apply in the instant case since this appeal stems from the Veteran's March 2009 claim for service connection.  

Under Code 8045, the evaluation of TBI is based on the three main areas of dysfunction (cognitive, emotional/behavioral, and physical (neurological)) that may result from TBI and have profound effects on functioning.  38 C.F.R. § 4.124a, Code 8045 (2015). 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction. Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified." However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified." 

 VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI. For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045 that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code. Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25  the evaluations for each separately rated condition. 

The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity. The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe"" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under Diagnostic Code 8045.

Discussion

The predominant symptoms reported by the Veteran as resulting from his TBI are memory impairment and headaches.  Regarding memory impairment, the Veteran reported at the July 2009 VA examination that he had difficulty comprehending tests and following directions after the concussion.  He denied any other memory or concentration problems.  The examiner diagnosed him as having cognitive disorder not otherwise specified mild, and stated that it was secondary to the Veteran's concussion with primary symptoms cognitively of increased difficulty with reading and comprehension.  He noted that the Veteran showed no difficulty on memory, attention and concentration or executive functions during the examination.  However, he said he assigned the Veteran a score of 1 under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table based on his mild complaint of comprehension on reading.  He assigned additional scores of 0 for neurobehavioral effects, orientation, judgment, orientation, and social interactions.  He also assigned the Veteran a 1 for visual spatial orientation based on his report of infrequent difficulty following directions for getting around town one to two times a year.  He added that the Veteran was always able to overcome this.  

A VA examiner in August 2015 also noted that findings included a complaint of mild memory loss, but without evidence on testing.  He reported that the Veteran had normal judgment, orientation, motor activity, and visual spacial orientation.  He further reported that there were no neurological effects and social interactions were routinely appropriate.  He said that the Veteran could communicate by spoken or written language and his consciousness was normal.  He went on to opine that the Veteran's subjective symptoms did not interfere with work.  

With respect to headaches, headaches have been identified as residuals of the Veteran's TBI based on the Veteran's subjective complaints.  In this regard, the Veteran reported at the October 2009 VA examination that he had headaches once a month which he described as dull, pounding headaches lasting one to six hours.  He also reported incapacitating headaches three to four times a month lasting four to five hours each.  The headaches were noted to not usually affect activities of daily living.  The examiner diagnosed the Veteran as having traumatic brain injury with residual of tension posttraumatic headaches.  He went on to assess the Veteran as having mild residuals of traumatic brain injury - stable, post TBI.  The August 2015 VA examiner concluded that the Veteran did not have any subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a TBI, to specifically include migraine headaches.  Thus, as the Veteran has not been given a distinct comorbid headache diagnosis, such as migraines, he will not be rated under the diagnostic code for migraines (38 C.F.R. § 4.124a, Code 8100).  Accordingly, his headache complaints are to be rated under Code 8045 for subjective symptoms.  38 C.F.R. § 4.124a, Code 8045, Note 1.  In this regard, because his subjective symptoms have not been found to interfere with work, a score of 0 is appropriate.

Based on the foregoing, the Board finds that the Veteran's mild memory impairment and subjective headaches as residuals of his TBI do not warrant a higher than 10 percent rating under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Specified" as it cannot be said that the Veteran experiences a level 2 or more impairment in any of the relevant facets.  As noted, he was assigned scores of 1 for memory and visual spacial orientation facets and 0 for the remaining facets.  

As far as emotional/behavioral symptoms as residuals of his TBI, there is no indication of emotional/behavioral dysfunction associated with the Veteran's TBI.  Although the Veteran is service connected for depression rated 10 percent disabling under 38 C.F.R. § 4.130, Code 9434, this diagnosis is not recognized as a residual of his TBI, but rather was granted secondary to his service-connected back disability.  In fact, there is a real question of pyramiding here with respect to the Veteran's 10 percent rating for residuals of TBI (based on his 1 rating for memory impairment facet) and his 10 percent rating for depression as secondary to his service-connected back disability.  This is so in light of the May 2014 VA examiner's notation that symptoms of TBI such as memory difficulties, and difficulty concentrating/focusing often overlap with depression and that it was not possible to separate the individual effects of each disorder without resorting to mere speculation.  As such, a higher than 10 percent rating under Code 8045 for residuals of TBI is clearly not warranted based on mild memory impairment.  Moreover, while the Veteran was also diagnosed in May 2014 as having obstructive sleep apnea with poor sleep quality, this diagnosis has not been linked to his TBI.  

Lastly, physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.

Physical examination of the Veteran in October 2009 revealed normal muscle strength (5/5) in all the muscle groups in the right and left upper and lower extremities as well as normal tone, reflexes, and sensory functioning.  His gait was symmetrical and normal.  While he was noted to walk with a cane in his right hand at the October 2009 VA examination, he was able to do independent walking without the cane.  He had no cerebellar or neurologic problems.  Cranial nerves I through XII were intact with full visual fields and normal hearing.  

In sum, by comparing the evidence of record to the rating criteria, the Board finds that the evidence does not support a higher rating than the currently assigned 10 percent under Code 8045 for residuals of a TBI.  To the extent a higher level of compensation is sought, the preponderance of the evidence is against this claim and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

VI.  Plantar Fasciitis

Facts

At a VA examination in October 2009, the Veteran denied having continuous pain in his feet, but reported that that after approximately 15 minutes of walking two to three blocks, he develops pain in his arches and heels bilaterally right greater than left.  He said that he will at that time get off of his feet with noticeable improvement of the symptoms within several hours.  He denied using medication for this problem and said he does not wear corrective shoes, but has been given bilateral shoe inserts by physical therapy which has been of benefit.  He said he also experiences a sensation of weakness and fatigue in his feet.  On examination he had normal weightbearing with no pronation or arch collapse.  There was no evidence of pes planus high arches or hammertoes.  There was no bunion on the left, but a small bunion on the right which was nontender.  There was no edema, weakness or instability.  Tenderness was noted to palpation over the arch and plantar heel bilaterally right foot greater than left.  There was no pain with active and passive manipulation of the feet.  There was no tenderness over the Achilles' tendons which were normally aligned.  There was no tenderness over the metatarsal heads or great toes.  Additional findings revealed no abnormal calluses or skin breakdown and no signs of abnormal show wear.  Dorsalis pedis pulses were 2+ bilaterally and posterior tibial 1+ bilaterally.  Gait was antalgic and the Veteran was using a cane for his back.  Foot x-rays revealed a small spur off the navicular on the left, otherwise normal, and mild degenerative changes on the right.  The Veteran was diagnosed as having bilateral plantar fasciitis, and no pes planus, bilaterally.

Lumbar spine post-operative records in February 2010 and April 2010 reflect the Veteran's complaint of pain running down his right leg as well as right foot numbness.  He was diagnosed as having thoracic or lumbosacral neuritis and radiculitis, unspecified.

At a VA examination in July 2015, the Veteran did not report foot pain, flare ups or functional impairment of the feet.  He had no foot injuries other than plantar fascitis and was noted to use over-the-counter orthotics.  On examination there was no foot pain in either foot and no functional loss in either lower extremity.  The examiner was unable to provide an opinion regarding additional functional loss due to factors such as pain, weakness, fatigability or incoordination on repetitive use since the Veteran was not examined after a period of repetitive use or during a flare up.  The Veteran had no other pertinent physical findings, complications, conditions, signs or symptoms related to his foot condition.  The condition was noted to not impact his ability to perform any type of occupational task.  Imaging studies of the feet were not conducted.

The Veteran testified in January 2016 that he experiences constant foot pain, bilaterally, with swelling.  He also said he walks with a limp sometimes.  He reported experiencing a feeling in his feet like being plugged into a wall socket.  He said he uses a cane for fear of falling and has VA-prescribed shoe inserts.  He estimated being able to walk a block at the most due to foot pain.  



Criteria and Discussion

Foot disabilities are governed by the provisions of 38 C.F.R. § 4.71a, Codes 5276 through 5284.  None of these codes specifically lists plantar fasciitis; therefore, the RO applied what it considered to be the most closely analogous Code - Code 5276, which governs ratings of flatfeet.  See 38 C.F.R. §§ 4.20, 4.27 (2015) (when an unlisted condition is encountered, it is permissible to rate the condition under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous). 

Code 5276 provides that a 0 percent rating is assignable when symptoms are mild and relieved by built-up shoe or arch support.  A 10 percent rating is assignable for moderate impairment with weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet.  A 30 percent rating is assignable for severe bilateral impairment manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  38 C.F.R. § 4.71a, Code 5276.

The criteria in Diagnostic Code 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  See also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).

Under Code 5284 for other foot injuries, a 10 percent evaluation is warranted for moderate residuals of foot injuries, a 20 percent evaluation for moderately severe residuals, and a 30 percent rating requires severe residuals of foot injuries.  A 40 percent rating contemplates actual loss of use of the foot.

The terms "mild," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).
The provisions of 38 C.F.R. § 4.59, specifically relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In this case, the predominant symptom that the Veteran reports is foot pain with prolonged use.  In regard to this symptom, the Veteran denied at the October 2009 VA examination that he has continuous pain in his feet, but said that that after approximately 15 minutes of walking two to three blocks he develops pain in his arches and heels bilaterally right greater than left.  He said that he will at that time get off of his feet and have improvement of his symptoms within several hours.  Notably, pain was neither reported nor found at the more recent VA examination in July 2015, although the Veteran did report experiencing continued foot pain at the Board hearing in January 2016.  

While the Board acknowledges the Veteran's subjective complaints of bilateral foot pain, the October 2009 and July 2015 VA examination reports are negative for any findings of painful or unstable joints or any limitation of motion.  That is, the Veteran was found to have no pain with active and passive manipulation of the feet at the October 2009 VA examination although tenderness was noted to palpation in the arches and heels, right greater than left, and no foot pain in either foot, as well as no functional loss in either lower extremity at the July 2015 VA examination.  He denied at this time using medication for this problem and denied using corrective shoes, but said that he was given orthotics to wear by VA.  The examination also revealed normal weightbearing with no pronation or arch collapse, and no evidence of pes planus, high arches or hammertoes.  

The Board acknowledges that the Veteran is competent to describe his observations of the disability, including the subjective symptoms he experiences, such as foot pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, even considering his subjective complaints of foot pain, the evidence does not warrant a compensable rating.  That is, it does not show that his bilateral plantar fasciitis has been manifested by painful or unstable motion.  Moreover, his current 0 percent rating contemplates any functional limitation.  As such, the Veteran's bilateral plantar fasciitis does not warrant a compensable rating due to functional loss or painful or unstable joints.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202.

This bilateral foot disability can also be rated as "foot injuries, other" pursuant to Diagnostic Code 5284.  However, based upon the evidence of record, the Board finds that the Veteran's foot disability was no more than mild for the period under consideration.  The overall evidence shows that the Veteran's plantar fascitis is primarily manifested by his complaints of foot pain, weakness and fatigability, and it does not affect his gait or weightbearing.  In this regard, while the Veteran testified at the Board hearing that he limps sometimes and he was noted at the October 2009 VA examination to be using a cane, the October 2009 VA examiner remarked that the cane was for his back disability.  Moreover, this examiner found that the Veteran was able to do independent walking without the cane and had a normal and symmetrical gait at this examination.  There is also evidence showing that the Veteran complained of right foot tingling, but this has also been linked to his service connected back disability.  See February 2015 private postoperative record.  As noted above, the July 2015 VA examiner found that the Veteran had no other pertinent physical findings, complications, conditions, signs or symptoms related to his foot condition and he opined that it did not impact his ability to perform any type of occupational task.  Therefore, the overall evidence indicates that the Veteran's bilateral plantar fasciitis is no more than mild, and an initial compensable rating for moderate foot disability is not warranted under Diagnostic Code 5284.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Consequently, the Board concludes that the preponderance of the evidence is against the claim for a compensable rating for the Veteran's bilateral plantar fasciitis.  Thus, the benefit of the doubt rule does not apply and the appeal in this matter must be denied.  38 U.S.C.A. § 5107(b).


VII.  Extraschedular Consideration

The Board also finds that the symptoms of the Veteran's GERD, TBI, and bilateral plantar fasciitis have not been so exceptional or unusual that the schedular criteria do not adequately compensate for them.  Here, symptoms of GERD are identified as including pyrosis with radiation into the substernal area, dysphagia, and reflux.  His TBI results in residual headaches and mild memory impairment, and plantar fasciitis causes bilateral foot pain.  These symptoms are specifically contemplated by the respective rating criteria and do not, therefore, take this case outside the norm such that referral for consideration of a higher evaluation on an extraschedular basis is required.  See 38 C.F.R. § 3.321; see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009).


ORDER

A rating greater than 40 percent for lumbosacral spine strain with transitional L5 vertebra and degenerative disc disease, L4-5, with right leg radiculopathy is dismissed.

An initial rating in excess of 10 percent for GERD is denied.

An initial compensable rating for bilateral plantar fasciitis is denied.

An initial evaluation in excess of 10 percent for TBI with residual headaches is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


